               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       ) CRIM. ACTION NO. 16-015-CG-
                                          ) MU
                                          )
JOSE SOLIS,                               )
                                          )
       Defendant.                         )

                                       ORDER

      This matter is before the Court on Jose Solis’ (“Solis”), “Motion for

Miscellaneous” seeking compassionate release/reduction of sentence pursuant to

Title 18 U.S.C. § 3582(c)(1)(A) and the First Step Act, or early release to home

confinement. (Doc. 78). After consideration of the petition and for the reasons set

forth hereinbelow, the motion is DENIED.

                                 I. BACKGROUND

      On April 26, 2016, Jose Solis pled guilty to Count I of his Indictment charging

the offense of conspiracy to possess with the intent to distribute cocaine in violation

of Title 21, U.S.C. § 846. (Doc. 38). On July 27, 2016, he was sentenced to 120

months’ imprisonment. (Doc. 51). On August 10, 2016, Solis’ sentence was

amended to 110 months. (Doc. 57). Solis’ conviction and sentence were affirmed on

appeal on January 9, 2018 (Doc. 75) and he was denied certiorari review on October

1, 2018 (Doc. 77).

      On March 25, 2019, Solis filed the instant motion seeking his release or a
reduction of his sentence. (Doc. 78). Therein, Solis asserts his sentence should be

reduced based on the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. 78). Solis

does not indicate whether he pursued his request for compassionate release with

the Bureau of Prisons (“BOP”).

       According to Solis, he meets all of the requirements of the First Step Act for

his sentence to be reduced. (Id.) Namely, he was convicted of an offense that is not

a crime of violence, sex offense, etc., it was his first felony, he is not a danger to

himself or the community, and his post sentence conduct supports a reduction. (Id.

at 2). Solis also asserts he is eligible for compassionate release because he is 61

years-old with various health problems, including a previous back and knee

surgery, high blood pressure, bad circulation, and “thyroides”. (Id.) He points out

that prior to the instant conviction he “never had a sanction or another felony”, that

he is not a danger to the community and that since being incarcerated he has

worked to improve his skills to become a better person and has not been disciplined.

(Id. at 4). He has also completed a drug program and participated in INEA,

welding, and culinary classes. (Id.) Lastly, Solis, who is a permanent resident,

indicates that he is not subject to deportation due to his conviction. (Id. at 5).

                                     II. ANALYSIS

       Solis’ motion also seeks compassionate release pursuant 18 U.S.C. §

3582(c)(1)(A) based on his age, the type of crime he committed, his lack of criminal

history, and his conduct while incarcerated. (Doc. 78).




                                             2
Under 18 U.S.C. § 3582(c)(1)(A),

      the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction; or

      (ii) the defendant is at least 70 years of age, has served at least 30
      years in prison, pursuant to a sentence imposed under section 3559(c),
      for the offense or offenses for which the defendant is currently
      imprisoned, and determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
      any other person or the community, as provided under section 3142(g);

      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission....


18 U.S.C. § 3582(c)(1) (emphasis added). Solis’ motion fails to state that he has

requested compassionate release from the BOP or otherwise exhausted his

administrative remedies such that his is entitled to relief pursuant to §

3582(c)(1)(A). Accordingly, Solis has not shown that he is entitled to relief in the

instant action. See First Step Act of 2018, P.L. 115-391, § 603(b)(1). See e.g., United

States v. Estrada Elias, 2019 WL 2193856, *2 (E.D. Kentucky May 21, 2019) (The

First Step Act of 2018 expands the criteria for compassionate release … but it does

not alter the requirement that prisoners must first exhaust administrative




                                           3
remedies before seeking judicial relief.); Guzman v. U.S., 2019 WL 1966106, *2

(E.D. Tennessee May 2, 2019)(same). As such his motion is due to be denied.

       Even assuming that Solis has satisfied § 3582(c)(1)'s exhaustion requirement,

he has not shown that he qualifies for relief based on either age under subsection

(ii) or extraordinary and compelling circumstances under subsection (i). First, Solis

does not meet the requirements for relief under § 3582(c)(1)(A)(ii) because as his

motion states, he is 61 years old. However, § 3582(c)(1)(A)(ii) requires a defendant

to be 70 years of age or older. The record also reflects that Solis has not served at

least 30 years in prison and the BOP has not made a determination that he is not a

danger to the safety of any other person or the community. Accordingly, Solis is not

entitled to relief under § 3582(c)(1)(A)(ii).

       Solis has likewise failed to show that extraordinary and compelling reasons

warrant a reduction under § 3582(c)(1)(A)(i). The United States Sentencing

Guidelines provide that “extraordinary and compelling reasons” exist due to a

defendant's medical condition or age when the defendant is not a danger to the

safety of any other person or to the community as provided in 18 U.S.C. § 3142(g)3

and:

       (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a
              serious physical and advanced illness with an end of life
              trajectory) ....

              (ii) The defendant is –

                     (I) suffering from a serious physical or medical condition,




                                                4
                       (II) suffering from a serious functional or cognitive
                       impairment, or

                       (III) experiencing deteriorating physical or mental health
                       because of the aging process,

               that “substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional
               facility and from which he or she is not expected to recover.

       (B) Age of the Defendant. – The defendant (i) is at least 65 years old;

               (ii) is experiencing a serious deterioration in physical or mental
               health because of the aging process; and (iii) has served at least
               10 years or 75 percent of his or her term of imprisonment,
               whichever is less.

U.S.S.C. § 1B1.13, application note 1; see also 28 U.S.C. § 994 (authorizing the

Commission to describe what should be considered extraordinary and compelling

reasons for sentence reduction). Solis asserts that he should be compassionately

release because he is 61 years old, has had back and knee surgery, and has high

blood pressure, bad circulation, and “Thyroides”. (Doc. 78 at 3). However, it is clear

that his age fails to satisfy the age requirement of 65 years old and his motion

wholly fails to indicate, much less provide documentation, that Solis’ medical

conditions qualify him for compassionate release. As such, Solis has not shown that

he is entitled to the relief he requests.1 Lastly, to the extent that Solis’ motion

seeks pre-release custody/home confinement, no relief is available because Section

3582(c)(1)(B) only permits courts to modify an imposed “term” of imprisonment, and

not the method of incarceration which is determined solely by the Bureau of



1Because Solis has not shown that he qualifies for relief a discussion of the section 3553(a) are not
warranted.


                                                   5
Prisons. United States v. Clark, 2019 WL 1052020, *3 (W.D. North Carolina, March

5, 2019) citing to Tapia v. United States, 564 U.S. 319, 331 (2011) (“[a] sentencing

court can recommend that the BOP place an offender in a particular facility or

program ... [b]ut decisionmaking authority rests with the BOP.”); 18 U.S.C. §

3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's

imprisonment....”).

                                 IV. CONCLUSION

      For the reasons stated hereinabove above, Solis’ motion (Doc. 78) is DENIED.

      DONE and ORDERED this 17th day of June, 2019.

                          /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE




                                          6
